By the Court,

Morris, J.
Police justices of the city and county of Hew York are county officers. The services rendered by them are rendered for the county, and are chargeable to the county as contingencies. The salaries of police justices are (by an act of the legislature) to be established by the board of supervisors. The city chamberlain is, ex officio, county treasurer, and it is his duty, and not that of the comptroller of the city, to pay all county charges legally audited and allowed, or directed to be paid, by the board of supervisors.
A mandamus is the appropriate remedy to compel the county' treasurer to pay, when he refuses to pay, a demand which the board of supervisors have legally audited' and allowed or directed to be paid. /
The only remaining question is, whether the resolution of the board of supervisors, of the 29th of December, 1853, is or is not legal.
*473[New York General Term,
September 25, 1854.
Mitchell, Roosevelt and Morris, Justices.]
By the act of the legislature, of the 11th of July, 1851 the board of supervisors of the city and county of New York are authorized to increase the salaries of the police justices of the county of New York, which is to be in full for services on Sunday, and for all extra .services, and it is provided that the salaries to be thus fixed shall not be increased or diminished during the term for which such police justices shall be elected or appointed. The resolution of the board of supervisors of the - 2d of January, 1852 was a compliance with this act of the legislature ; and the board of supervisors could not legally increase or diminish the salaries of the police justices then in office, during the continuance of the term of office for which they had been elected or appointed. The board of supervisors had no legal power to pass the resolution of the 29th of December, 1853, and the county treasurer was justified in refusing to pay it.
Order of the special term affirmed, with costs.